— Appeal by defendant from a judgment of the Supreme Court, Kings County (Pizzuto, J.), rendered December 16, 1981, convicting him of robbery in the first degree (12 counts), robbery in the second degree (six counts), criminal use of a firearm in the first degree (two counts), criminal possession of a weapon in the second degree, and reckless endangerment in the first degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The defendant was not deprived of a fair trial by misconduct on the part of the prosecutor during summation. Although the prosecutor made certain improper remarks with respect to the presumption of innocence, the court’s immediate curative instructions were sufficient to dispel whatever prejudicial effect such remarks may have had (see People v Cuevas, 99 AD2d 553). Moreover, since the defendant did not request additional instructions or seek a mistrial, the court must be deemed to have *763cured the error to defendant’s satisfaction (see, e.g., People v Medina, 53 NY2d 951; People v Baldo, 107 AD2d 751; People v Cuevas, supra). We have examined the defendant’s remaining contentions and find them to be without merit. Lazer, J. P., Bracken, Rubin and Eiber, JJ., concur.